UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

             - against -
                                                                ORDER
 ROBERT RICHARDS,
                                                            20 Cr. 397 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

             The conference currently scheduled for May 31, 2021 will now take place on

Tuesday, June 1, 2021 at 10:30 a.m.

Dated: New York, New York
       May 21, 2021
